MILLS, Judge.
Klesh appeals an order of the Unemployment Appeals Commission affirming a decision of an appeals referee denying unemployment compensation.
Klesh’s failure to utilize an available grievance procedure to challenge the allegations of misconduct contained in the unsatisfactory job evaluations supports the finding that Klesh voluntarily left his employment without good cause. Quick v. North Central Florida Community Mental Health Center, 316 So.2d 301 (Fla. 1st DCA 1975); Board of County Commissioners, Citrus County v. Florida Department of Commerce, 370 So.2d 1209 (Fla. 2d DCA 1979).
AFFIRMED.
SHIVERS and ZEHMER, JJ., concur.